Appeal from an order of the Family Court, Livingston County (Ronald A. Cicoria, A.J.), entered March 26, 2004 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, granted respondent supervised visitation with her two children after terminating her parental rights.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the visitation provisions are vacated.
Memorandum: We agree with petitioner that, having terminated respondent’s parental rights on the ground of permanent neglect, Family Court lacked authority to issue an order permitting supervised visitation between respondent and her two children. Visitation is authorized only where parental rights are surrendered voluntarily, in which case “[t]he judge or surrogate . . . shall inform the parent of the consequences of such surrender, including informing such parent that the parent is giving up all rights to . . . visit with . . . the child[ren], forever, *1134unless the parties have agreed to different terms” pursuant to Social Services Law § 383-c (2) (§ 383-c [3] [b]). The court thus lacked authority to issue the order permitting supervised visitation herein (see Matter of April S., 307 AD2d 204 [2003], lv denied 1 NY3d 504 [2003]; Matter of Rita VV., 209 AD2d 866, 868-869 [1994], lv denied 85 NY2d 811 [1995]; cf. Matter of Corinthian Marie S., 297 AD2d 382 [2002]). Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.